DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the side walls" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. A canister if cylindrical should only include one wall, it is therefore unclear if the shape of the canister is cylindrical as the term canister implies, if the shape of the body can by any shape such as a box; or if applicant is merely referring to any section of the cylindrical side wall as it is being built . Claims 4-5 are rejected from their dependency on Claim 3. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattes (US20060108712A1) in view of Williams et al. (US20160075059A1).
Regarding Claim 1, Mattes teaches a method for manufacturing a powder-containing canister, the method comprising the steps of:
a. using a powder dispenser [0017] to deposit layers of powder (Claim 72) onto an operative surface (6) (Figure 1) [0015]; 

c. using the powder dispenser to deposit powder into the internal cavity (See area between (11) and (16) of Figure 1 [0015]; 
d. using the powder dispenser to deposit further layers of powder onto the partially- formed body [0020]; and 
e. emitting an energy beam onto the further layers to melt the powder in the further layers and form a complete body [0020];
Regarding the limitation of sealing the powder in the internal cavity; Mattes teaches powder is applied to the entire build area and selectively sintered with a laser in desired build up shapes/layers but does not explicitly teach powder is directly added to a built canister’s internal cavity and sealed. However, Williams teaches that in hot isostatic pressing powder metallurgy, powder metal articles are manufactured by filling a canister with powder metal, sealing the filled canister, evacuating gas from the sealed canister, heating and pressing consolidate the powder metal to form a powder metal article and removing the canister to form the powder metal article [0001-0002] and the canister itself may be formed by additive manufacturing [0004]. Therefore, one of ordinary skill in the art would have been modified to additive manufacture a canister in the method of Mattes, fill the container with powder either while the walls are being additively built or after, seal the container and hot isostatic press the object for 
  
Regarding Claim 4, Mattes teaches the powder is deposited into the internal cavity intermittently as the thickness in a given build section is controlled. [0028]
Regarding Claim 5, Mattes teaches the powder can be deposited into the internal cavity continuously. [0024]


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735